           Case 1:07-cv-00620-AWI-EPG Document 540 Filed 06/16/20 Page 1 of 2


1    Peter Borenstein (SBN 304266)
     P.O. Box 885
2
     Culver City, CA 90232
3    (213) 362-8740 (tel)
     (877) 460-3681 (fax)
4    peter@brnstn.org
5
     Attorney for Plaintiff
6    SHELLY IOANE

7                                  UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9

10
     GLEN HALLIDAY, et al.,                         Case No. 1:07-cv-00620-AWI-EPG

11                  Plaintiffs,
     vs.
12                                                  NOTICE OF MOTION AND PLAINTIFF
                                                    SHELLY IOANE’S MOTION FOR
13   KENT SPJUTE, et al.,
                                                    SANCTIONS [Fed. R. Civ. P. 26(g)];
14                  Defendants.                     MEMORANDUM OF POINTS AND
                                                    AUTHORITIES; DECLARATION OF
15                                                  PETER BORENSTEIN IN SUPPORT
                                                    THEREOF; PROPOSED ORDER.
16
                                                    Date:               July 10, 2020
17                                                  Time:               10:00 am
                                                    Judge:              Hon. Erica P. Grosjean
18                                                  Courtroom:          10
19
                                                    Action Filed:            April 24, 2007
20                                                  Fact Discovery Deadline: April 17, 2020

21

22
     TO DEFENDANT JEAN NOLL AND HER ATTORNEY OF RECORD IN THE ABOVE
23
     CAPTIONED MATTER:
24
            PLEASE TAKE NOTICE THAT on July 10, 2020 at 10:00 am or as soon thereafter as
25   may be heard, in Courtroom 10 of this Court located at 2500 Tulare Street, Fresno, the
26   Honorable Erica P. Grosjean presiding, Plaintiff Shelly Ioane will move, and hereby does move,
27   this Court pursuant to Local Rule 251(e) to impose sanctions against Defendant Jean Noll and/or

28   counsel for Defendant for violating Rule 26(g) of the Federal Rules of Civil Procedure.

                     NOTICE OF MOTION AND PLAINTIFF’S MOTION FOR SANCTIONS –
                                 HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                                1
           Case 1:07-cv-00620-AWI-EPG Document 540 Filed 06/16/20 Page 2 of 2


1             This motion is made on the grounds that counsel for Defendant certified and filed a
2    Notice and Motion to Compel on June 12, 2020 that seeks permission to serve deposition
3    subpoenas after the close of fact discovery and exclude evidence of trial, both of which are

4
     beyond the scope of a motion to compel discovery responses pursuant to Rule 37 of the Federal
     Rules of Civil Procedure. Therefore, Defendant’s motion to compel is not consistent with the
5
     Federal Rules of Civil Procedure, existing law, or this Court’s April 27 order granting Defendant
6
     permission to file a motion compel after the close of fact discovery, making the imposition of
7
     sanctions against Defendant and/or counsel for Defendant mandatory under Rule 26(g).
8
              This motion is based on this Notice, the attached Memorandum of Points and Authorities,
9    the Declaration of Peter Borenstein and attached exhibits, on all files and records in this action,
10   and on such further evidence and arguments as the Court receives in connection with this motion.
11

12

13   Respectfully submitted,

14
     Dated:     6/16/20                                            By:_____________________
15
                                                                           Peter Borenstein
16
                                                                           Attorney for Plaintiff
17
                                                                           SHELLY IOANE
18

19

20

21

22

23

24

25

26

27

28

                      NOTICE OF MOTION AND PLAINTIFF’S MOTION FOR SANCTIONS –
                                  HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                                 2
